La Jueza Presidenta Señora Naveira Merly
emitió la opinión del Tribunal.
Nos corresponde determinar si procede la cancelación en el Registro de la Propiedad, por confusión de derechos, de un pagaré hipotecario —no vencido— librado a la orden de determinada persona, en vista de que se encuentra en manos de su librador y éste no lo ha puesto nuevamente en circulación.
I
Los hechos medulares no están en controversia. El 21 de julio de 1993 los esposos Samuel Santos Vega y Zulma Raí-ces Berrios (matrimonio Santos Raíces) emitieron un pa-garé hipotecario a favor del Banco Bilbao Vizcaya o a su orden, por quinientos mil dólares, vencedero el 1ro de agosto de 2008, cuyo pago garantizaron con primera hipo-teca sobre un inmueble de 1,403.59 m/c presentado en el Reparto San Francisco, sector Monacillos de Río Piedras, Puerto Rico. Esta operación fue debidamente inscrita en el Registro de la Propiedad (Registro), Sección Tercera de San Juan.
Años más tarde, específicamente el 23 de noviembre de 2002, el matrimonio Santos Raíces constituyó una segunda hipoteca sobre el referido inmueble para garantizar un pa-garé hipotecario de novecientos mil dólares expedido a favor de R&G Premier Bank of Puerto Rico (R&G) o a su orden. En esa misma fecha, y habiendo obtenido mediante endoso a su favor el pagaré emitido a favor de Banco Bilbao Vizcaya, el matrimonio Santos Raíces otorgó una Es-critura de Subordinación de Hipoteca, mediante la cual so-licitaba de la Registradora de la Propiedad de la Sección Tercera de San Juan, Hon. Sandra Valentín (Registrado-ra), que permutase el rango de la hipoteca en garantía del pagaré que tenía en su posesión a favor de la hipoteca constituida en garantía del pagaré a favor de R&G o a su *606orden. Oportunamente, la mencionada escritura fue pre-sentada ante el Registro para su debida calificación(1)
Calificada la escritura, la Registradora notificó a los presentantes una falta que impedía la inscripción, a saber: “a la subordinación no comparece el Banco Bilbao Vizcaya.” Contra dicha notificación, R&G presentó un escrito de re-calificación en el que alegó que no se contaba con el bene-ficio de las razones legales en las cuales la Registradora había apoyado su determinación. Conforme al Art. 69 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2272, la Registradora emitió una segunda notificación, fundamentada en lo dispuesto en los Arts. 138 y 189 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sees. 2608 y 2462, y en los Arts. 166.1 y 125.2 del Regla-mento Hipotecario, 30 L.P.R.A. sees. 870.604 y 870.472, en el que se reiteraba su posición original de negarse a inscri-bir la escritura objeto del litigio ante nos. Insatisfecho, R&G presentó un segundo escrito de recalificación argu-mentando que nada de lo contenido en los citados artículos de la ley y el Reglamento Hipotecario impedían que se per-mutase el rango de los pagarés hipotecarios en cuestión. No empece a dicho señalamiento, la Registradora ratificó la calificación original y extendió una anotación preventiva de denegatoria por las razones siguientes:
SE DENIEGA la inscripción observándose, que los que compa-recen a posponer no son los acreedores hipotecarios tal y como requiere el Art. 189 de la Ley Hipotecaria, sino los deudores hipotecarios compareciendo ahora como tenedores del pagaré, resultando esto en una confusión de derechos. Por que está la figura del deudor y acreedor unidos.
Procediendo en su lugar la cancelación del pagaré que garan-tiza la hipoteca objeto de subordinación, la cual a [sic] de que-dar extinguida de conformidad con el Art. 130 de la Ley Hipo-tecaria y del Art. 125.2.
Inconforme, R&G acudió ante nos mediante un recurso *607gubernativo. En esencia, planteó que en el caso ante nos no aplica la doctrina de confusión de derechos, ello conforme a lo resuelto por este Tribunal en Srio. de Hacienda v. Tribunal Superior, 95 D.P.R. 436 (1967), y la secuela de casos que le citan, en el que se estableció que no pierde su vigen-cia y eficacia un instrumento negociable pagadero a la pre-sentación —garantizado por una hipoteca— cuando en el curso de circulación en el mercado retorna a su librador y éste lo vuelve a negociar, no procediendo la cancelación de la hipoteca otorgada en su garantía por la temporera te-nencia de la obligación principal en manos de su deudor. Oportunamente, la Registradora sometió su alegato en oposición. Con el beneficio de las comparecencias de ambas partes, resolvemos.
II
El derecho de hipoteca se define como
... un derecho real que ... sujeta o vincula lo hipotecado, cualquiera que sea titular, al poder de exigir eventualmente la realización de su valor así como la adopción de medidas diri-gidas a salvaguardarlo, todo en seguridad o las garantía de la efectividad de alguna obligación dineraria, y cuyo derecho es de carácter accesorio, indivisible, de constitución registral, y grava bienes inmuebles, ajenos y enajenables, que permane-cen en posesión del propietario o titular, y el cual implica un poderoso instrumento de crédito territorial. R.M. Roca Sastre y L. Roca-Sastre, Derecho Hipotecario, 8va ed., Barcelona, Ed. Bosch, 1998, T. VII, págs. 113-114; L. Rafael Rivera Rivera, Derecho registral inmobiliario puertorriqueño, 2da ed., San Juan, Jurídica Eds., 2002, pág. 481.
Así, pues, el contrato de hipoteca supone la existencia de dos figuras jurídicas, a saber, una obligación principal, y la hipoteca en sí, que sirve de garantía al acreedor de la primera. No se concibe una hipoteca sin obligación garantizada. Liechty v. Descartes Saurí, 109 D.P.R. 496, 501-502 (1980). Este carácter accesorio explica que la hipoteca subsista efectivamente, mientras el crédito que *608asegura tenga vida. Extinguido el crédito, se extingue la hipoteca; transmitido el crédito, se transmite la hipoteca; la nulidad o ineficacia del crédito provoca la nulidad o in-eficacia de la hipoteca. Id.
El derecho real de hipoteca se extingue en todo caso en que se extinga la obligación garantizada y también por causas que sólo se refieran a ella. Puede ser total o parcial, y si se atiende al origen, puede ser voluntaria o forzosa. Las causas de la extinción pueden ser de índole variada; unas se deben a la obligación garantizada (por razón de la accesoriedad de la hipoteca) y otras a la hipoteca propiamente (con independencia de que se extinga o subsista la obligación). En cuanto a las primeras, por aplicación del Art. 1110 del Código Civil, 31 L.P.R.A sec. 3151, la extinción ocurre en los supuestos siguientes: pago, pérdida, condenación, confusión, compensación y novación. También puede extinguirse la hipoteca por actos voluntarios, como es el caso de la renuncia de la hipoteca por parte del acreedor, por el acuerdo entre el acreedor y el propietario de la finca grabada. Rivera Rivera, op. cit., pág. 509.
Jurisprudencialmente hemos establecido una ex-cepción a la regla de la confusión de derechos mediante la cual queda extinguida una obligación desde que se reúnen en una misma persona el acreedor y el deudor. En la hipoteca en garantía de título al portador, cuando el librador del pagaré lo recupera, no se produce la cancelación del crédito por confusión de derechos si éste opta por ponerlo nuevamente en circulación. Calo Rivera v. Reyes, 115 D.P.R. 123, 127 (1984); FDIC v. Registrador, 111 D.P.R. 602, 608 (1981); Srio. de Hacienda v. Tribunal Superior, supra; Rivera Rivera, op. cit., pág. 488. Ello es así, puesto que la confusión de los derechos de acreedor y deudor, en los casos de hipoteca en garantía de títulos trasmisibles por endoso o al portador, puede ser de carácter temporal de manera de que cuando cese o se revoque la confusión, deben cesar los efectos extintivos que supone y, en consecuencia, la *609obligación cancelada por razón de la confusión renace en los mismos términos y forma en que se hallaba al ocurrir dicha confusión. Srio. de Hacienda v. Tribunal Superior, supra, pág. 443.
Específicamente, en el normativo Srio. de Hacienda v. Tribunal Superior, supra, en ocasión de evaluar las características inherentes de todo instrumento negociable como lo son los pagarés al portador, resolvimos que un pagaré hipotecario librado a la orden de determinada persona, pagadero a la presentación, y la hipoteca que lo garantizó no perdieron su valor y eficacia por confusión de derechos al endosarse el instrumento negociable a su librador, quien lo retuvo por un tiempo breve —un día— y luego lo volvió a poner en circulación antes de su vencimiento al darlo en prenda al Secretario de Hacienda, no obstante que con posterioridad a su libramiento y a la inscripción de la hipoteca, pero con anterioridad a haber sido dado en prenda al Secretario de Hacienda, se embargó el inmueble así gravado en aseguramiento de sentencia en acción de daños y perjuicios en contra del librador, y dicho inmueble fue subsiguientemente adjudicado al embargante que fue favorecido por dicha sentencia
Este caso, con alguna variante, guarda gran relación con la normativa expuesta en los casos antes citados. Em-pero, existe una diferencia crucial que es necesaria atender. Nos explicamos.
El librador, matrimonio Santos Raíces, readquirió por endoso a su favor el pagaré emitido a favor de Banco Bilbao Vizcaya, el cual no está vencido, ya que la fecha de vencimiento es el 1ro de agosto de 2008. Sin embargo, al momento de presentarse la escritura de Subordinación al Registro de la Propiedad, éstos no lo habían renegociado, ello a diferencia de los sucedido en Srio. de Hacienda v. Tribunal Superior, supra, donde el mismo día en que se readquirió el pagaré, los libradores lo pusieron en circulación. Entiende la Registradora que por no haberlo *610negociado en el mismo momento en que lo readquirió, tal como sucedió en Srio. de Hacienda v. Tribunal Superior, supra, se extinguió la obligación que garantizaba el pa-garé, procediendo su cancelación. Su interpretación, res-trictiva por demás, no nos convence. El argumento se des-vanece ante la realidad de que el pagaré no pierde su negociabilidad por el episodio temporero de confusión de derechos en que se encuentra, máxime cuando su venci-miento es al 2008. Calo Rivera v. Reyes, supra, pág. 127.
Tal como resolvimos en Srio. de Hacienda v. Tribunal Superior, supra, pág. 444, en el momento en que el matrimonio Santos Raíces readquirió el pagaré hipotecario no vencido,
...la situación jurídica es idéntica a la que se obtiene cuando una persona suscribe un pagaré al portador y a la presenta-ción, lo garantiza con hipoteca sobre un inmueble de su propie-dad y retiene el instrumento negociable por un tiempo y luego lo vende o lo pignora o en otra forma lo pone en circulación. Mientras retiene el pagaré, la vigencia y efectividad del mismo y la de su garantía permanecen latente, pero tan pronto se transfiere la tenencia del instrumento, entran en toda su fuerza y vigor y los derechos que emanan del instrumento y de su garantía desde la fecha misma en que se libró el primero y se presentó para inscripción en el Registro de la Propiedad la segunda. (Enfasis suplido y en el original.)
Es decir, en este caso, similar al momento preciso en que se constituye una hipoteca unilateral con pagaré al portador, se entenderá que la obligación cobrará vida nuevamente cuando se renegocie el pagaré y se entregue al acreedor. No empece a que un sector de la doctrina cuestiona la existencia de la hipoteca mientras el negocio no se ha perfeccionado, la ley acepta esta “anomalía” para favorecer el tráfico de los negocios, como una figura sui géneris. En Liechty v. Descartes Sauri, supra, citando con aprobación a Morales v. Registrador, 54 D.P.R. 546, 548 (1939), señalamos que
... la escritura de hipoteca en garantía de un pagaré hipóte-*611cario al portador no es un contrato bilateral en el momento de su otorgamiento, ni puede ser considerado como tal hasta que el pagaré haya sido negociado por el deudor mediante su en-trega a la persona que a su vez le entrega el importe del préstamo.
Y, a renglón seguido, añadimos:
Pero tan pronto como el deudor recibe el importe del préstamo y el acreedor acepta el pagaré, como evidencia de la deuda, la oferta contenida en la escritura de hipoteca se convierte en un contrato válido y obligatorio para una y otra parte contrante.
Así, pues, al trasladar la normativa antes ex-puesta a los hechos que nutren el caso de marras, es forzoso concluir que, restando aproximadamente cuatro años para que el pagaré al portador venza, y no estando aquí ante el escenario que presenta el Art. 125.2 del Reglamento Hipotecario, supra, que daría paso a la extinción por voluntad del deudor de un derecho real inscrito siempre que éste no haya dispuesto de los títulos endosables o al portador, o los haya readquirido por tradición o endoso de la persona a cuya orden fueron transferidos —todo lo contrario, surge del expediente ante nos la intención del matrimonio Santos Raíces de renegociarlo— el pagaré hipotecario objeto del litigio puede ser renegociado y, por ende, no procede la cancelación de su inscripción en el Registro.(2)
*612Así las cosas, y en aras de disuadir cualquier duda que pueda generar controversias similares a la que hoy nos ocupa, procede modificar nuestro dictamen emitido en Srio. de Hacienda v. Tribunal Superior, supra, y la secuela de casos que le citan, a los únicos fines de incluir en dicho razonamiento aquellos pagarés que no se han vencido y que se encuentran en manos de su librador y éste no los ha puesto nuevamente en circulación. Al así resolver, hacemos nuestros los pronunciamientos anteriores de este Foro al efecto de que la L¿y Hipotecaria y del Registro de la Pro-piedad debe interpretarse de modo que facilite y proteja el tráfico comercial. Royal Bank of Canada v. Registrador, 105 D.P.R. 414 (1976); Srio. de Hacienda v. Tribunal Superior, supra; Arroyo v. Registrador, 86 D.P.R. 362, 374 (1962); Roca v. Banco Territorial y Agrícola, 6 D.P.R. 164, 169 (1904).
H-1 HH i-H
Una vez determinado que el instrumento negociable, así como la hipoteca que lo garantiza, no se han extinguido, procede que pasemos a considerar si sus libradores, ha-biendo adquirido el título por endoso a su favor, pueden postergar o subordinar el rango de la hipoteca que lo garantiza. Veamos.
 Como es sabido, el concepto rango se utiliza para designar la posición registral de un derecho real respecto a otros derechos reales, la posición en el orden jerárquico de que recaen sobre el mismo inmueble. Tanto por el signifi-cado económico que pueda tener el rango como por su valor jurídico, nuestro ordenamiento ha hecho viable la oportu-nidad de que los titulares de derechos puedan negociarlo. Rivera Rivera, op. cit, págs. 202-204.
A tales efectos, el Art. 189 de la Ley Hipotecaria y del Registro de la Propiedad, supra, establece que la hi-*613poteca inscrita podrá permutarse con otra de rango inferior o posponerse a otra de constitución futura, de acuerdo con los requisitos siguientes:
Primero. — Que el acreedor que permute o haya de pospo-ner consienta expresamente en escritura pública a la permuta o posposición.
Segundo. — Que la permuta o posposición sea consentida por los acreedores posteriores o intermedios que surjan del Registro. En caso de permuta o posposición deberán siempre consentir los titulares de gravámenes sobre la ¡hipoteca pos-puesta o permutada.
Tercero. — Que se determine la responsabilidad máxima por capital, intereses, costas u otros conceptos de la hipoteca fu-tura cuyo rango se convierte en superior así como su duración máxima.
Cuarto. — Que la hipoteca que haya de anteponerse, bien si se trata de hipoteca futura o de una simultáneamente otor-gada, se inscriba dentro del plazo necesariamente convenido al efecto, que no deberá exceder de cuatro años.
Transcurrido el plazo señalado en el número cuarto sin que se haya inscrito la nueva hipoteca, caducará el derecho de posposición.
La toma de razón de la posposición a favor de hipoteca fu-tura afectará únicamente a terceros adquirentes de la hipo-teca pospuesta. (Enfasis en el original.)
En lo que respecta al caso de marras, la Registradora de la Propiedad entiende que no se puede posponer o permu-tar el rango de la hipoteca por razón de que no existe un “acreedor” que lo autorice ello en virtud de lo establecido por el inciso dos del Art. 189 de la Ley Hipotecaria y del Registro de la Propiedad, supra. No le asiste la razón.
“La hipoteca en garantía de títulos trasmisibles por endoso o al portador es aquella que se constituye en garantía de créditos cuyo acreedor o titular se determina por la tenencia del título (al portador) o por una cláusula de endoso, que legitima para el ejercicio del crédito hipotecario a su vencimiento.” J.M. Chico y Ortiz, Estudios sobre Derecho Hipotecario, 3ra ed., Madrid, Ed. Marcial Pons, 1994, pág. 1548. El matrimonio Santos Raíces tenía endo-*614sado a su favor el pagaré al portador emitido a favor de Banco Bilbao Vizcaya, habiendo advenido temporeramente como su titular, teniendo, por ende, sobre éste todos los derechos inherentes a su titularidad, incluyendo el de pos-poner o subordinar el rango sin que sea necesario que me-die el consentimiento del acreedor futuro.
Así las cosas, constando en escritura pública el convenio celebrado entre los titulares de las hipotecas objeto de liti-gio, ambas constituidas e inscritas, donde éstos consienten a que se permute el rango pagaré hipotecario en manos del matrimonio Santos Raíces por el pagaré emitido a favor de R & G o a su orden, se encuentran aquí todos los requisitos expuestos en el Art. 189 de la Ley Hipotecaria y del Regis-tro de la Propiedad, supra, por lo cual entendemos no existe impedimento legal alguno que impida acceder a dicha solicitud.
IV
Por los fundamentos expuestos en la opinión que ante-cede, se revoca la calificación emitida por la Registradora de la Propiedad, Hon. Sandra Valentín, y se ordena la ins-cripción de la escritura de subordinación de hipoteca objeto del presente litigio, con la prioridad que corresponda a su asiento de presentación.
El Juez Asociado Señor Hernández Denton y la Jueza Asociada Señora Fiol Matta concurrieron con el resultado sin opinión escrita. Los Jueces Asociados Señores Rebollo López y Fuster Berlingeri no intervinieron.

 Véase asiento 217 del Diario de Presentación Núm. 646.


 Art. 125.2 de la Ley Hipotecaria y del Registro de la Propiedad (Extinción del derecho real inscrito), 30 L.P.R.A. sec. 870.472:
“Se considerará extinguido el derecho real inscrito:
“Primero: Cuando el derecho real inscrito sobre un inmueble deje completa-mente de existir.
“A) Por renuncia del que lo tenga a su favor.
“B) Por mutuo convenio entre los interesados.
“Q Por disposición de ley.
“D) Por efecto natural del contrato que diere causa a la inscripción.

“Segundo: Cuando el derecho se extingue por voluntad del mismo deudor emi-tente, siempre que no haya dispuesto de los títulos endosables o al portador, o los haya readquirido por tradición o endoso de la persona a cuya orden fueron transferidos.

“Tercero: Cuando vendida judicialmente la finca y pagado el primer acreedor hipotecario no quedase residuo para aplicar a los demás créditos posteriormente inscritos, conforme a lo dispuesto en el artículo 177 de la ley [30 L.P.R.A. sec. 2573].” (Énfasis suplido.)